GANTT, J.
This is an appeal from a judgment of the circuit court of Grundy county, enforcing the lien of the city for taxes due and owing on certain real estate belonging to the appellant in the city of Trenton, in Grundy county. The taxes were for the years 1898 and 1899. The petition describes the land, as lying and situated in the city of Trenton, county of Grundy, State of Missouri, to-wit: “a part of the southwest quarter of the southwest quarter of section 17, township 61, range 24, being within the following metes and bounds, to-wit: commencing 22 rods south of the northwest comer of the southwest quarter of the southwest quarter of said section, running thence east 9 rods, thence south 13 rods, 16 feet and 3 inches, thence west 9 rods, thence north to the place of beginning.” The certified tax bill offered in evidence, described the land as “.75 a pt S W 4, S W 4, sec. 17, *52town 61, range 24,” in the city of Trenton, State of Missouri. When this tax-bill was offered in evidence, the defendant’s counsel objected to the same on the ground that the description was too vague and indefinite to describe the land and support a judgment. This objection was overruled, and the defendant duly excepted. The plaintiff also offered evidence tending to show that this land belonged to Daniel Merritt, and that he had conveyed the three-fourths of an acre described in the petition by the same description, to James Merritt, and that afterwards all the right, title and interest of James Merritt in said lands by the same description had been conveyed by the sheriff of Grundy county to William Mitchell, and that after-wards William Mitchell had conveyed the same by the same description to the defendant Mrs. Linney, and all three of said deeds were duly recorded in the recorder’s office of Grundy county.
At the close of the plaintiff’s case, the defendant demurred to the evidence, which demurrer was overruled and the defendant excepted, and thereupon judgment was rendered for plaintiff. Neither party introduced any evidence to show that the lands in suit were more specifically described in the assessment books.
. I. Prima facie the certified taxbill conformed to the assessor’s books and the tax book certified to the collector. By section 9170, Revised Statutes 1899, it is provided that the assessor’s book in the third column should “contain an accurate description of the land by the smallest legal subdivisions or by smaller parts, lots or parcels, when sections and the subdivisions thereof are subdivided into parts, lots or parcels.” It is further provided that “at the close of each of the owner’s list, the assessor shall place all the lands that appear to belong to the said owner, which cannot be properly described by numerical order, as contemplated in this section, which shall he otherwise properly described, indicating the quantity and loca*53tion thereof.” It has heen consistently rnled by this court beginning with Abbott v. Lindenbower, 42 Mo. 162, that a valid assessment is essential to a valid tax. and as the statute requires an accurate description, the assessment must contain an accurate description of the land to be taxed. As this court has so recently reviewed this subject in State ex rel. v. Burrough, 174 Mo. 700, we deem it a work of supererogation to again repeat what is said there. The assessment in this case simply describes the land as .75 of an acre in a certain 40-acre tract. That such a description is too vague and uncertain to constitute the basis of a legal assessment, we think is perfectly plain. The fact that the land is correctly described in plaintiff’s petition cannot validate the defective assessment and taxbill. And we must hold the assessment and the taxbill is utterly inadequate to sustain the judgment in this case. That the land in this case was susceptible of a perfectly accurate description is demonstrated by the petition in the case and the several deeds of record in Grundy county, so that it appears that there was no excuse for not having described the land accurately as required by the statute in the assessment of it. It follows that the judgment of the circuit court must be reversed, and it is so ordered.
Burgess, P. J., and Fox, J., concur.